Citation Nr: 0835060	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  99-13 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In December 2001 the Board denied the veteran's claim.

In January 2003 the United States Court of Appeals for 
Veterans Claims (Courts) vacated the Board's decision and 
remanded the case to the Board for further adjudication.  The 
Secretary appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In April 2004, the Federal Circuit granted the Secretary's 
motion to vacate the Court's January 2003 order and remanded 
the matter to the Court for further proceedings.  In July 
2004, the Court vacated the Board's decision of December 2001 
and remanded the case for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board notes that the veteran has not received notice 
pursuant to the VCAA.  Notice is required.  

Furthermore, since the Board's decision of December 2001 the 
veteran has submitted additional evidence which has not been 
considered by the RO, including Letters dated in July 2001 
and October 2001 from VA physicians.  The RO must consider 
the evidence submitted and issue a Supplemental Statement of 
the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that all VCAA 
notice obligations are satisfied 
concerning the appellant's claim.  

2.  After the above requested 
development has been completed, the AOJ 
should readjudicate the veteran's claim 
considering all of the evidence of 
record including the two VA physician's 
letters of July 2001 and October 2001.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




